                                                    Case 2:20-mc-00023-FMO-AGR Document 14 Filed 03/12/20 Page 1 of 4 Page ID #:569




                                                               1 Scott O. Luskin, Bar No. 238082
                                                                   sol@paynefears.xom
                                                               2 Randy R. Haj, Bar No. 288913
                                                                   rrh@paynefears.com
                                                               3 PAYNE & FEARS LLP
                                                                   200 N. Pacific Coast Highway, Suite 825
                                                               4 El Segundo, California 90245
                                                                   Telephone: (310) 689-1750
                                                               5 Facsimile: (310) 689-1755

                                                               6 Attorneys for Respondent
                                                                   SPACE EXPLORATION TECHNOLOGIES CORP.
                                                               7

                                                               8                         UNITED STATES DISTRICT COURT
                                                               9                       CENTRAL DISTRICT OF CALIFORNIA
                                                              10

                                                              11 ANATOLIE STATI, GABRIEL                     Case No. 2:20-mc-0023-FMO-AGR
PAYNE & FEARS LLP




                                                                 STATI, ASCOM GROUP, S.A.,
                    200 N. PACIFIC COAST HIGHWAY, SUITE 825




                                                              12 AND TERRA RAF TRANS                         Hon. Alice G. Rosenberg
                                                                 TRADING LTD.
                            EL SEGUNDO,, CA 90245




                                                              13                                             Declaration of Scott O. Luskin
                             ATTORNEYS AT LAW




                                                                               Petitioners,                  in Opposition to Petitioners’
                                                              14                                             Motion to Compel
                                                                         v.
                                                              15                                             Date:        March 31, 2020
                                                                 SPACE EXPLORATION                           Time:        10:00 a.m.
                                                              16 TECHNOLOGIES CORP.

                                                              17               Respondent.                   Location:
                                                                                                             Courtroom 550, 5th Floor
                                                              18                                             Roybal Federal Building
                                                                                                             255 E. Temple Street
                                                              19                                             Los Angeles, CA, 90012
                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26
                                                              27

                                                              28


                                                                       DECLARATION OF SCOTT O. LUSKIN IN OPPOSITION TO PETITIONERS’ MOTION TO COMPEL
                                                    Case 2:20-mc-00023-FMO-AGR Document 14 Filed 03/12/20 Page 2 of 4 Page ID #:570




                                                               1                              Declaration of Scott Luskin
                                                               2

                                                               3        1.     I am a partner at the law firm Payne & Fears LLP and counsel of record
                                                               4 for respondent Space Exploration Technologies Corp. (“SpaceX”). I make the

                                                               5 following declaration based on my own personal knowledge, except where stated on

                                                               6 information and belief, and as to those facts I believe the truth of those matters to be

                                                               7 true and correct following a reasonable investigation.

                                                               8

                                                               9                     The Stati Parties’ $6 Billion in Attachments
                                                              10

                                                              11         2.    On or around March 2, 2020, I reviewed articles from the
PAYNE & FEARS LLP




                                                              12 “prnewswire.com” website dated December 20 and 24, 2019, discussing the Stati
                    200 N. PACIFIC COAST HIGHWAY, SUITE 825




                                                              13 Parties’ attachment of RoK assets in Belgium, the Netherlands, Sweden, and
                            EL SEGUNDO,, CA 90245
                             ATTORNEYS AT LAW




                                                              14 Luxembourg. The articles said that the “combined total value of all attachments”

                                                              15 the Stati Parties have obtained “exceed[] US$6.25 billion.” True and correct copies

                                                              16 of the “prnewswire” articles I reviewed can be found at

                                                              17 https://www.prnewswire.com/in/news-releases/belgian-court-confirms-us-540-

                                                              18 million-award-against-the-republic-of-kazakhstan-849538461.html and
                                                              19 https://www.prnewswire.com/in/news-releases/luxembourg-appellate-court-

                                                              20 confirms-us-540-million-award-against-the-republic-of-kazakhstan-

                                                              21 860007060.html, and are attached hereto as Exhibit “4.”

                                                              22        3.     Also on or around March 2, 2020, I reviewed an article from the
                                                              23 Reuters news agency (www.reuters.com”) dated August 13, 2018, discussing

                                                              24 Petitioners’ efforts to collect its judgment against Kazakhstan through the English

                                                              25 judicial system. In connection with a dismissal of the English proceedings, the

                                                              26 article quoted the “Stati’s press office” as saying “that ‘the case serves no purpose in
                                                              27 light of the multi-billion-dollars of attachments in force in other jurisdictions.’” A

                                                              28 true and correct copy of the Reuters article I reviewed can be found at


                                                                                                              1
                                                                      DECLARATION OF SCOTT O. LUSKIN IN OPPOSITION TO PETITIONERS’ MOTION TO COMPEL
                                                    Case 2:20-mc-00023-FMO-AGR Document 14 Filed 03/12/20 Page 3 of 4 Page ID #:571




                                                               1 https://www.reuters.com/article/us-kazakhstan-stati/both-sides-claim-victory-as-

                                                               2 stati-vs-kazakhstan-case-is-dropped-in-uk-idUSKBN1KY1DQ, and is attached

                                                               3 hereto as Exhibit “5.”

                                                               4                     Meet and Confer With Petitioners’ Counsel
                                                               5        4.     After my firm was engaged to respond to Petitioners’ motion, I
                                                               6 contacted Petitioners’ counsel (Thomas Childs) to discuss the subpoenas.

                                                               7        5.     Mr. Childs and I spoke telephonically on February 18, 2020, regarding
                                                               8 the subpoena. During that call Mr. Childs explained that Petitioners hoped to get

                                                               9 bank account information for Ghalam LLP (who Petitioners claim is the debtor’s

                                                              10 alter ego), communications about the identities of anyone from Kazakhstan who

                                                              11 attended the launch of the alleged Kazakh satellites, or communications with anyone
PAYNE & FEARS LLP
                    200 N. PACIFIC COAST HIGHWAY, SUITE 825




                                                              12 from the Kazakh government or its supposed agents (including Ghalam), whether

                                                              13 connected to a launch or not. He conceded Petitioners lacked “concrete
                            EL SEGUNDO,, CA 90245
                             ATTORNEYS AT LAW




                                                              14 information” showing that the only companies connected to the launch – American-

                                                              15 based SpaceFlight Services and Ghalam—were the debtor’s alter ego, except for

                                                              16 newspaper articles from the “Astana Times” and “Caspian News” relied on in

                                                              17 Petitioners’ motion. Mr. Childs said Petitioners had not even attempted to subpoena

                                                              18 Ghalam for information relevant to enforcing the judgment. A true and correct copy
                                                              19 of my February 19, 2020, email to Mr. Childs confirming the substance of our call

                                                              20 the previous day, and Mr. Child’s February 23, 2020, response, is attached hereto as

                                                              21 Exhibit “6.”

                                                              22        6.     During that same February 18 call, I proposed as a compromise that if
                                                              23 Petitioners were willing to limit their subpoena to actual payment information from

                                                              24 Ghalam or the Kazakh government, SpaceX could quickly confirm that no such

                                                              25 documents are in their possession, ending this matter. My understanding was that

                                                              26 this would address Petitioners’ stated reason for serving the subpoenas: to discover
                                                              27 information about commercial activity or assets of the RoK. Mr. Childs

                                                              28 nevertheless refused this request, stating without explanation that the discovery will


                                                                                                             2
                                                                      DECLARATION OF SCOTT O. LUSKIN IN OPPOSITION TO PETITIONERS’ MOTION TO COMPEL
                                                    Case 2:20-mc-00023-FMO-AGR Document 14 Filed 03/12/20 Page 4 of 4 Page ID #:572




                                                               1 somehow help “establish the ROK’s role as a principal in the launch transaction”

                                                               2 and “identify and locate assets of the ROK, wherever they may be.”

                                                               3

                                                               4         I declare under penalty of perjury under the laws of the United States that the
                                                               5 foregoing is true and correct.

                                                               6

                                                               7 DATED: March 3, 2020                                  /s/ Scott O. Luskin
                                                               8
                                                                                                                       Scott O. Luskin

                                                               9

                                                              10

                                                              11 4832-4270-2006.1
PAYNE & FEARS LLP
                    200 N. PACIFIC COAST HIGHWAY, SUITE 825




                                                              12
                            EL SEGUNDO,, CA 90245




                                                              13
                             ATTORNEYS AT LAW




                                                              14

                                                              15

                                                              16

                                                              17

                                                              18
                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26
                                                              27

                                                              28


                                                                                                             3
                                                                       DECLARATION OF SCOTT O. LUSKIN IN OPPOSITION TO PETITIONERS’ MOTION TO COMPEL
